Citation Nr: 0515710	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-17 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation due to need of 
aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965, and from March 1968 to March 1986, when he retired from 
the military.  He is the recipient of the Purple Heart and 
Bronze Star, among other service awards.   

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Nashville, 
Tennessee, Regional Office of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected.      

The veteran declined to testify at a hearing before a 
Veterans Law Judge of the Board.  See VA Form 9.         

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The Board finds that further evidentiary development in the 
form of a VA C&P "aid and attendance" examination is 
warranted, after obtaining any additional relevant missing 
medical treatment records.  A remand would ensure that due 
process rights, including those associated with VCAA duty to 
assist, are met.

The claim is therefore REMANDED for the following actions:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence 
relevant to the claim that he has in his 
possession.  

2.  VA Medical Records.  Obtain any 
additional VA medical treatment records, 
namely from the Mountain Home, Tennessee, 
facility, for treatment received since 
mid-July 2003.  Also ask the veteran 
whether he has been treated at any other 
VA medical facility since the performance 
of the last C&P examination in August 
2000, and if so, obtain the treatment 
records.  Associate them with the claims 
folder.       

3.  C&P Examination.  After completing 
the above, schedule the veteran for a VA 
C&P medical examination to determine 
whether the veteran requires aid and 
attendance consistent with VA regulations 
due to his service-connected 
disabilities.  The veteran's claims 
folder, which should include a complete 
copy of this remand order, should be made 
available to the examiner.  The examiner 
also should conduct or order diagnostic 
testing as deemed warranted.  Associate 
with the claims folder the examiner's 
written report, along with reports of any 
diagnostic testing conducted in 
connection with the examination.

4.  After completing the above, review 
the entire record and readjudicate the 
claim.  If the decision is adverse to the 
veteran, then issue a revised 
Supplemental Statement of the Case, and 
give the veteran and his representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




